Mollison, Judge:
The appeals enumerated in the attached schedule are for reappraisement of the values returned by the appraiser of merchandise at Chicago of certain automobile parts imported from Canada.
When the cases were called for trial counsel for the plaintiff abandoned the appeals with respect to the items identified on the invoices by the following numbers :



Judgment will, therefore, issue dismissing the instant appeals insofar as they relate to the above-enumerated items.
*519As to all other items than those above enumerated, counsel for the parties stipulated that there was, at the time of exportation of the merchandise involved in these cases, no foreign, export, or United States value therefor, within the meaning of those terms as defined in section 402 of the Tariff Act of 1930, as amended, and that the cost of production of such items, within the meaning of that term, as defined in section 402 (f) of the Tariff Act of 1930, was the invoice unit price shown in column 9 of each consular invoice, except that in the case of reappraisement No. 297650-A the said cost of production was as stated in the column on the yellow invoice headed “Rate.”
Judgment will issue accordingly.